                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MAERSK LINE A/S trading as SEALAND,              §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §           CIVIL ACTION H-18-819
                                                 §
ATM HOLDINGS, INC. dba ATM CARGO                 §
HOLDINGS, INC.                                   §
                                                 §
       Defendant.                                §

                                 FINAL DEFAULT JUDGMENT

       Pending before the court is plaintiff Maersk Line A/S trading as Sealand’s (“Maersk”) motion

for default judgment against defendant ATM Holdings, Inc. d/b/a ATM Cargo Holdings, Inc. (“ATM

Cargo”). Dkt. 8. Maersk filed its original complaint against ATM Cargo on March 15, 2018, and

ATM Cargo was served with process on April 17, 2018. Dkts. 1, 5. ATM Cargo did not appear or

otherwise defend this action.1 Because ATM Cargo is a for-profit corporation, it is not incompetent,

not an infant, and it is not a member of the military of the United States. Thus, under Federal Rule

of Civil Procedure 55(b)(2), the court may enter a default judgment.

       Accordingly, Maersk’s motion for default judgment (Dkt. 8) is GRANTED. It is ORDERED

that ATM Cargo is liable for and Maersk is AWARDED the following damages:

1.     Compensatory damages in the sum of $225,733.00;

2.     Pre-judgment interest on $225,733.00 at the rate of 5% per annum from the date of filing,

       March 15, 2018, until the date of this order;



       1
         Maersk’s first motion for entry of default judgment was deficient. Dkts. 6, 7. Because
Maersk failed to attach all required documents in its renewed motion for default judgment, the court
will also reference the exhibits in Dkt. 6 when determining damages.
3.   Post-judgment interest on $225,733.00 at the rate of 2.66% per annum from the date of this

     order until paid;

4.   Reasonable attorneys’ fees in the sum of $390.00; and

5.   Costs in the sum of $400.00

     This is a FINAL JUDGMENT.

     Signed at Houston, Texas on November 1, 2018.



                                          ___________________________________
                                                      Gray H. Miller
                                                United States District Judge




                                             2
